     Case 2:21-ap-01113-ER   Doc 10 Filed 07/23/21 Entered 07/23/21 09:42:52   Desc
                              Main Document    Page 1 of 4



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     GAVIN L. GREENE (Cal. Bar No. 230807)
 4   Assistant United States Attorney
          Federal Building, Suite 7211
 5        300 North Los Angeles Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-4600
          Facsimile: (213) 894-0115
 7        E-mail: Gavin.Greene@usdoj.gov
 8   Attorneys for the United States of America
 9
                        UNITED STATES BANKRUPTCY COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
                               LOS ANGELES DIVISION
12
     In re:                                       Case No. 2:21-bk-12801-ER
13
     Joe Torres,                                  Chapter 7 Bankruptcy
14
          Debtor.                                 Adv. Case No. 2:21-ap-01113-ER
15
                                                  Stipulation to Resolve Whether IRS
16                                                Tax Liabilities are Subject to
                                                  Discharge
17   Joe Torres,
                                                  Status Conference
18        Plaintiff.                              Hearing Date: September 21, 2021
                                                  Hearing Time: 10:00 a.m.
19                 v.                             Courtroom:     1568
                                                  Location:      Roybal Federal
20   United States of America, et al;                            Building
                                                                 255 E. Temple Street
21        Defendants.                                            Los Angeles, CA
22
23
24
25
26
27
28
                                              1
     Case 2:21-ap-01113-ER   Doc 10 Filed 07/23/21 Entered 07/23/21 09:42:52   Desc
                              Main Document    Page 2 of 4



 1         It is hereby stipulated and agreed between Joe Torres (Plaintiff), and
 2   the United States of America, by and through their undersigned counsel, as
 3   follows:
 4                                 Procedural History
 5         1.     Plaintiff untimely filed his income tax return for 2013, and the
 6   IRS assessed his tax liability for that year on June 27, 2018.
 7         2.     Plaintiff’s chapter 7 bankruptcy petition was filed on April 6,
 8   2021, and his First Amended Complaint to Determine Dischargeabilty of Tax
 9   Liability was filed on June 26, 2021.
10         3.     The Court entered an Order of Discharge on July 12, 2021.
11                           Fraudulent Return Exception
12         4.     Tax liabilities are not subject to discharge if the debtor made a
13   fraudulent return or willfully attempted in any manner to evade or defeat
14   such tax. 11 U.S.C. § 523(a)(1)(C).
15         5.     The United States, and its agency, the IRS, reserves its right to
16   rely upon 11 U.S.C. § 523(a)(1)(C) if the United States or IRS discovers
17   evidence that the Plaintiff has willfully attempted to evade or defeat his tax
18   liability.
19                        Dischargeability of Tax Liabilities
20         6.     Subject to the limitations described above in paragraphs 4 and 5,
21   Plaintiff’s income tax liability for tax year 2013 is subject to discharge.
22   ///
23   ///
24   ///
25
26
27
28
                                              2
      Case 2:21-ap-01113-ER      Doc 10 Filed 07/23/21 Entered 07/23/21 09:42:52   Desc
                                  Main Document    Page 3 of 4



 1          7.      The undersigned parties agree that the Court may enter an Order
 2   approving and incorporating the terms of this stipulation.
 3
 4                                         . Respectfully submitted,
 5                                          TRACYL. WILKISON
                                            Actin_g_ Vnited States Attorney
 6                                          THOMAS D. COKER
                                            Assistant United States Attorney
 7                                          Chief, Tax Division
 8

 9
10
     Dated: ~""3.
                       I
                         /2o-z:
                           '£_
                                \               VINGRE      E
                                            ~ ssistant Unit    tates Attorney
                                            Attorneys for the United States of America
11
12                                          Law Office of Boice. & Associates


                                          ~
13
14   Dated: 7/.:?:;./ c).. I
                                          BRUCE A. BOICE
15                                          Attorneys for Debtor Joe Torres
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
          Case 2:21-ap-01113-ER                    Doc 10 Filed 07/23/21 Entered 07/23/21 09:42:52                                     Desc
                                                    Main Document    Page 4 of 4

                                                  PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 300 N. Los Angeles Street, Room 7211, Los Angeles, CA 90012

A true and correct copy of Stipulation to Resolve Whether IRS Tax Liabilities are Subject to Discharge will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
to the document. On 7/23/21, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

Bruce A Boice bboice@lawyer.com, r51856@notify.bestcase.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Edward M Wolkowitz (TR) emwtrustee@lnbyb.com,
ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com


                                                                                      Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 7/23/21, I served the following persons and/or entities at the last known addresses in this bankruptcy se or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                       Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
7/23/21, I served the following persons and/or entities by personal delivery, overnight mail service, or (for those
who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.

                                                                                       Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

7/23/21                                      Maria Luisa Q. Parcon                                             /s/Maria Luisa Q. Parcon
Date                                         Printed Name                                                       Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
